UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7555



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MITCHELL SMALLS, a/k/a Gary Richardson, a/k/a
Cebo, a/k/a Kilo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-96-131; CA-98-1294)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell Smalls, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mitchell Smalls seeks to appeal the district court’s

order construing his motion for reconsideration of his sentence as

a 28 U.S.C. § 2255 (2000) motion and dismissing it as successive.

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2000). A certificate

of appealability will not issue for claims addressed by a district

court    absent    “a     substantial     showing      of     the    denial        of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district    court’s         assessment       of        his

constitutional      claims      is   debatable   and    that      any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Smalls has not made the requisite showing.

Accordingly,      we     deny   Smalls’   motion       for    a     certificate         of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED